Name: Commission Regulation (EC) No 2132/95 of 7 September 1995 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries
 Type: Regulation
 Subject Matter: marketing;  trade;  cooperation policy;  tariff policy;  agricultural policy;  plant product
 Date Published: nan

 8 . 9 . 95 I EN 1 Official Journal of the European Communities No L 214/7 COMMISSION REGULATION (EC) No 2132/95 of 7 September 1995 amending Regulation (EEC) No 3077/78 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries Whereas the provisions provided for in this Regulation are in accordance with the opinion of the Management Committee on Hops, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and Regulation (EC) No 3290/94 of 22 December 1994 (2), and in particular Article 5 (2) thereof, Whereas Commission Regulation (EEC) No 3077/78 (3), as last amended by Regulation (EC) No 972/95 (4), recog ­ nizes the equivalence with Community certificates of attestations accompanying hops imported from certain non-member countries and adopts the list of agencies in those countries authorized to issue attestations of equiva ­ lence and of products covered ; whereas, as result of the additional information supplied by these countries, the Annex to Regulation (EEC) No 3077/78 should therefore be amended ; Article 1 The Annex to Regulation (EEC) No 3077/78 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 175, 4. 8 . 1971 , p. 1 . 2 OJ No L 349, 31 . 12. 1994, p. 105. f) OJ No L 367, 28 . 12. 1978 , p. 28 . 4 OJ No L 97, 29. 4. 1995, p. 62 . No L 214/8 | EN Official Journal of the European Communities 8 . 9 . 95 ANNEX ORGANIZATIONS AUTHORIZED TO ISSUE ATTESTATIONS IN RESPECT OF Hop cones CCT heading No : ex 1210 Hop powders CCT heading No : ex 1210 Saps and extracts of hops CCT heading No : 1302 13 00 Country of origin Organizations authorized Address Code Telephone Telefax Australia Quarantine and Quality Assurance Branch Department of Primary Industry and Fisheries GPO Box 192B Hobart TAS 7001 + .61.02. 33-8011 34-6785 Ovens Research Station Department of Agriculture PO Box 235 Myrtleford, Victoria 3737 + .61.57. 51-1311 51-1702 Bulgaria Institute of Brewing and Hop Production Gorubljane Sofia 1738 + .359.2. 75-4153 75-6194 Canada Plant Protection Division Animal and Plant Health Directorate Food Production and Inspection Branch Agriculture and Agri-food Canada Floor 2, West Wing 59 Camelot Drive Napean, Ontario, Canada K IA OY9 + .1.613 952-8000 991-5612 People's Republic of China China Tianjin Import &amp; Export Commodity Inspection Bureau 33, Youyi Road Tianjin 300201 + .86.22. 432-4143 832-0842 China Xinjiang Import &amp; Export Commodity Inspection Bureau Fu 6, Beijing Nan Lu Wulumuqi 830011 + .86.991 . 484-2708 484-0050 China Neimenggu Import &amp; Export Commodity Inspection Bureau Zhaowuda Road Huhehaote 010010 + .86.471 . 45-1156 45-1163 Hungary Budapest/FÃ ¶vÃ ¡rosi/Ã llategÃ ©szsÃ ©gÃ ¼gyi Ã ©s Ã lelmiszerellenÃ ¶rzÃ ¶ Ã llomÃ ¡s Lehel u.43-47 1135 Budapest + .36.1 . 129-7012 140-9394 New Zealand Ministry of Agriculture and Fisheries PO Box 2526 Wellington + .64.4. 472-0367 474-4240 472-9071 Cawthorn Institute Private Bag Nelson + .64.3 . 548-2319 546-9464 Poland Ministry of Foreign Economic Relations Quality Inspection Office ul . Zurawia 32/34 skr. poczt. 25 00-950 Warszawa + .48.2. 628-2137 621-4858 Romania Cluj-Napoca University of Agricultural Sciences Strada Manastur no. 3 Cluj-Napoca + .406 . 419-8792 419-3792 Bucharest Institute of Food Chemistry Strada Garlei no. 1 Sector 1 Bucharest + .40.1 . 679-5090 212-0305 Federal Republic of Yugoslavia (Serbia and Montenegro) Institut za Ratarstvo I Povrtlarstvo/Zavod sa Hmelj Yu-21470 Backi Petrovac + .381.21 . 780-365 621-212 8 . 9 . 95 EN Official Journal of the European Communities No L 214/9 Country of origin Organizations authorized Address Code Telephone Telefax Slovak Republic Ã strednÃ ½ kontrolnÃ ½ a skÃ ºsobny Ã ºstav polnohospodÃ ¡rsky MatÃ ºskova 21 833 16 Bratislava + .42.7 . 37-5666 37-7436 Slovenia Institut za hmeljarstvo in pivovarstvo Zalee Ul . Zalskega tabora 2 63310 Zalee + .386.63 715-214 712-163 South Africa CSIR Foodscience and Technology PO Box 395 0001 Pretoria + .27.12 841-3172 841-3594 Switzerland Versuchsstation Schweizerischer Brauereien (VSB) Engimattstrasse 11 8059 ZÃ ¼rich + .41.1 . 201-4244 201-4249 Czech Republic StÃ ¡tnÃ ­ kontrolnÃ ­ a zkusebnÃ ­ Ã ºstav zemedelskÃ ½ Brno odbor chmele Zatec ChmelarskÃ © nÃ ¡mestÃ ­ 1612 438 43 Zatec + .42.397 . 2-751 2-752 4-003 Ukraine Productional-Technical Centre (PTZ) Ukrhmel Hlebnaja 27 262028 Zhitomir + .7.0412 37-21 1 1 36-7331 USA Washington Department of Agriculture State Chemical and Hop Lab 2017 South First Street Yakima, WA + .1.509 . 575-2759 454-7699 Idaho Department of Agriculture Hop Inspection Lab 2270 Old Penitentiary Road PO Box 790 Boise, ID 83701 + . 1.208 334-2623 334-2170 Oregon Department of Agriculture Commodity Inspection Division 635 Capital Street NE Salem, OR 97310 + . 1.503 . 986-4620 373-1479 USDA, GIPSA, FGIS 1100 NW Front Avenue PO Box 3837 Portland, OR 97208 + .1.503. 231-2056 231-6199 USDA, GIPSA, FGIS Commodity Testing Laboratory Building 306, Room 209 BARC-East Beltsville, MD 20705-2325 + . 1.301 504-9328 504-9200 Zimbabwe Standards Association of Zimbabwe Northern Close Northbridge Park PO Box 2259-Borrowdale Harare + .263.4 . 88-2021 /2 88-2020